Citation Nr: 0901149
Decision Date: 01/12/09	Archive Date: 03/12/09
 
DOCKET NO. 08-17 740                       DATE JAN 12 2009 

On appeal from the Department of Veterans Affairs Regional Office in St. Petersburg, Florida 

THE ISSUE 

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for coronary artery disease secondary to service-connected generalized anxiety disorder, and if so, whether the reopened claim should be granted. 

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

WITNESSES AT HEARINGS ON APPEAL 

Appellant and spouse 

ATTORNEY FOR THE BOARD 

C Chaplin, Counsel 

INTRODUCTION 

The veteran served on active duty from June 1960 to June 1962. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that apparently reopened the veteran's claim and denied entitlement to service connection for coronary artery disease. 

The veteran and his spouse presented testimony at a RO hearing in November 2007 before a Decision Review Officer and at a personal video conference hearing in December 2008 before the undersigned Acting Veterans Law Judge. A copy of each hearing transcript was attached to the claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. § 7107(a)(2) (West 2002). 

As discussed below the veteran's claim for service connection for coronary artery disease secondary to service-connected anxiety disorder is reopened; however, further development is needed prior to appellate review. The issue of service connection for coronary artery disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center, in Washington, DC 

At the hearing in December 2008 the veteran and his wife stated that his primary doctor and his psychiatrist have told him that he must not work. This is an implied claim for a total disability evaluation for compensation purposes based on individual unemployability and is referred to the RO for appropriate development. 

- 2 - 

FINDINGS OF FACT 

1. A rating decision in August 2003 denied entitlement to service connection for coronary artery disease as secondary to generalized anxiety disorder. The veteran did not appeal that decision and it became final. 

2. Evidence received since the August 2003 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a coronary artery disease secondary to generalized anxiety disorder, is not cumulative and redundant, and by itself or in connection with the evidence previously of record raises a reasonable possibility of substantiating the claim. 

CONCLUSION OF LAW 

New and material evidence to reopen the claim of entitlement to service connection for coronary artery disease secondary to generalized anxiety disorder has been received, and the veteran's claim for that benefit is reopened. 38 U.S.C.A. §§ 5103A(f), 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2008). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION 

Duty to notify and to assist 

With respect to the issue on appeal as to whether new and material evidence has been received to reopen a claim for service connection for coronary artery disease secondary to generalized anxiety disorder, the Board finds that VA has substantially satisfied the duties to notify and assist. In view of the disposition of the matter on appeal herein by reopening the claim, no useful purpose would be served by further discussion or analysis of the VA's duties to notify and assist in this case. Thus, the Board finds that further discussion of the duties to notify and assist on the issue of whether new and material evidence has been received to reopen a claim for service 

- 3 - 

connection for coronary artery disease secondary to generalized anxiety disorder is not warranted. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). 

Coronary artery disease 

The veteran seeks entitlement to service connection for coronary artery disease secondary to generalized anxiety disorder. 

A review shows that this issue has previously been denied. A rating decision in August 2003 denied service connection for coronary artery disease as the evidence did not show that coronary artery disease was incurred in or caused by the veteran's service nor was it caused by his service-connected anxiety disorder. The veteran was notified of the decision and his appeal rights by letter dated in August 2003 and did not appeal that decision; therefore it is a final decision. 

An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal. 38 C.F.R. §§ 20.200, 20.302 (2008). Absent an appeal, a decision of a duly constituted rating agency or other agency of original jurisdiction shall be final and binding on all VA field offices as to conclusions based on evidence on file at the time VA issues written notification. 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103 (2008). 

Absent the submission of new and material evidence, a final claim cannot be reopened or re-adjudicated by VA. 38 U.S.C.A. §§ 5108, 7104(b) (West 2002). However, if new and material evidence is presented or secured with respect to a claim, which has been disallowed, V A shall reopen the claim and review the former disposition of the claim. Manio v. Derwinski, 1 Vet. App 145 (1991). 

New and material evidence is evidence not previously submitted to agency decision makers that by itself or when considered with previous evidence of record, relates to an established fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable 

- 4 - 

possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2008). In determining whether evidence is new and material, the credibility of the new evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Although it appears that the RO reopened the claim and decided it on the merits in the March 2006 rating decision, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board. Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001). 

Evidence considered at the time of the prior denial in an August 2003 rating decision included service medical records, VA treatment records from several VA medical facilities covering a period from November 1999 to May 2003, private medical records, and report of a VA psychiatric examination in July 2003. 

As the RO has previously denied service connection for coronary artery disease secondary to generalized anxiety disorder and no timely substantive appeal was filed, the decision became final. The claim shall be reopened, and the former disposition of the claim reviewed if new and material evidence is secured or presented. 38 U.S.C.A. § 5108. 

Evidence received since the August 2003 rating decision includes additional VA treatment records from several VA medical facilities covering a period from August 1984 to May 2008, statements from the veteran, report of a V A heart examination in January 2006, report of a VA mental disorder examination in January 2006, report of a medical opinion dated in March 2006, report of a VA mental disorder examination in April 2007, various articles with medical information obtained from the internet regarding a relationship between anxiety, stress, and depression to heart disease, a private medical statement dated in July 2008, testimony at a RO hearing in November 2007, and testimony at a Board video conference hearing in December 2008. 

- 5 - 

The Board has reviewed the evidence submitted subsequent to the October 2001 rating decision, the last final decision, in the context of all the evidence of record. Evans v. Brown, 9 Vet. App. 273 (1996). 

The evidence received into the record since the August 2003 rating decision that denied service connection for coronary artery disease includes a statement by the veteran's treating board certified psychiatrist who rendered an opinion that the veteran's "cardiovascular disease was more likely than [not] caused/aggravated by his anxiety". In addition, a VA medical examiner at an April 2006 psychiatric examination found it was at least as likely as not the veteran's cardiovascular disease was aggravated by his anxiety disorder and vice/versa. Further, the medical articles suggest a relationship between stress, anxiety and heart disease. In the Board's opinion, that evidence, presumed credible for this purpose, when viewed with that previously of record, is new and material evidence as defined by the regulation. 38 C.F.R. § 3.156(a) (2008). It was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim and by itself, or in connection with the evidence previously of record, does raise a reasonable possibility of substantiating the claim. 

Accordingly, the claim for entitlement to service connection for coronary artery disease secondary to generalized anxiety disorder is reopened. 38 U.S.C.A. § 5108 (West 2002). To that extent only, the claim is allowed. The issue of entitlement to service connection for coronary artery disease secondary to generalized anxiety disorder will be addressed in the remand attached to this decision. 38 U.S.C.A. § 5108. 

ORDER 

The veteran having submitted new and material evidence to reopen the claim of entitlement to service connection for coronary artery disease secondary to generalized anxiety disorder, the appeal is granted to that extent only. 

- 6 - 

REMAND 

Further development is needed prior to appellate review. 

At the veteran's video conference hearing in December 2008, he testified that he had a VA Compensation and Pension examination the day before the hearing. A copy of the examination report is not contained in the claims file. That examination report should be secured and attached to the claims file with any additional V A psychiatric and cardiac treatment records from May 2008 to the present. 

As noted above, the record contains an August 2005 medical statement from a board certified VA staff psychiatrist that the veteran's "cardiovascular disease was more likely than [not] caused/aggravated by his anxiety". There are several conflicting medical opinions provided at examinations. A March 2006 VA medical opinion which was to reconcile the conflicting medical opinions concluded that the veteran's anxiety disorder was not the cause of his coronary artery disease. This opinion, however, does not address whether the service-connected anxiety disorder aggravated the veteran's coronary artery disease. 

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.31O(a) (2008). In addition, service connection may be granted on a secondary basis where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability. In such a case the veteran may be compensated only for the degree of additional disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.310(b) (2008); Allen v. Brown, 7 Vet. App. 439 (1995). 

The Board finds that an additional medical opinion is needed to adjudicate the claim. 38 C.F.R. § 3.159(c)(4) (2008). Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993). 

- 7 - 

Accordingly, the case is REMANDED for the following action: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2008). Expedited handling is requested.) 

1. Secure VA medical records from May 2008 to the present pertinent to generalized anxiety disorder and coronary artery disease; and the report of a VA Compensation and Pension examination in December 2008. 

2. After completing the development action listed above, arrange for a comprehensive review of the veteran's claims file by an appropriately qualified physician (such as a psychiatrist and/or cardiologist) to determine the nature and etiology of the veteran's coronary artery disease. The determination as to whether an additional examination is needed is left to the physician's discretion. 

The reviewer should determine the nature, extent and current symptomatology of the veteran's coronary artery disease and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) related to (a) service; or (b) an incident in service; or (c) proximately due to or the result of his service-connected generalized anxiety disorder; or (d) aggravated (permanently increased in severity) by his service-connected generalized anxiety disorder. Temporary and intermittent flare-ups of any condition would not constitute aggravation, unless the underlying condition is considered to have increased in severity. A rationale should be provided for all opinions expressed. 

- 8 - 

The reviewer should identify the information on which the opinion is based. All relevant treatment records, examination reports, medical articles, and private and VA medical opinions of record should be discussed. The reviewer's opinion should adequately summarize the relevant history and clinical findings, and provide a detailed explanation as to all medical conclusions rendered. 

If these matters cannot be medically determined without resort to mere conjecture, this should be commented upon by the physician. 

3. Then, readjudicate the veteran's claim. If any benefit sought on appeal remains denied, the veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time allowed for response. Thereafter, the case should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008). 

L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals 

- 9  




